Edward Tyng Esqr plaint. agt. Colonel Daniel Searle Deft in an action of debt of three hundred & thirty pounds in mony or thereabouts due by booke with all due damages according to attachmt datd October. 26° 1676. . . . The Jury . . . found for the plaint. three hundred thirty three pounds Fourteen Shillings & eleven pence in mony & costs of Court allowd twenty six Shillings six pence
This action was tryed the last Court but judgemt not entred untill this Court according to law.
Execucion issued may. 19° 1677. [ 416 ]